DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.

Response to Arguments
Applicant's arguments filed 4/27/22 have been fully considered with regard to claims 11-17, 19-20 but they are not persuasive. The applicant states that Bessho fails to disclose that a thickness of the high refractive layer is larger than a thickness of the light blocking member. The examiner respectfully disagrees, as the embodiment of Figure 7 of Bessho discloses a thickness of the high refractive layer being greater than that of the light blocking member, as annotated in the rejection of claim 11 below.
With regard to claims 1, 3-6, 8-10, the arguments have been fully considered and are persuasive. An indication of allowable subject matter has been issued below in view of the amendments and arguments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bessho et al (US Publication No.: US 2015/0323711 A1 of record, “Bessho”).
Regarding Claim 11, Bessho discloses a display (Figure 7) comprising:
A substrate (Figure 7, substrate 57; or Figure 20, substrate 317, where the embodiment of Figure 7 may be applied to Figure 20 as element 301, as disclosed in Paragraph 0454);
A color conversion layer disposed on the substrate and including a red color conversion layer and a green color conversion layer, the red color conversion layer and the green color conversion layer each including a quantum dot and each configured to convert a wavelength of a light (Figure 7, red color conversion layer 52, green color conversion layer 53; Paragraph 0164; Paragraphs 0172-0177);
A first high refractive layer and a second high refractive layer on the substrate and separated from each other (Figure 7, as annotated below, first and second high refractive layers 54),
Each of the first high refractive layer and the second high refractive layer having a refractive index of about 1.6 or more (Paragraph 0109); and
A light blocking member disposed between the first high refractive layer and the second high refractive layer (Figure 7, as annotated below), wherein
A thickness of the first high refractive layer is substantially equal to a thickness of the second high refractive layer, and a thickness of the light blocking member is less than each of the thickness of the first high refractive layer and the thickness of the second high refractive layer (Figure 7, as annotated below). 

    PNG
    media_image1.png
    486
    766
    media_image1.png
    Greyscale


Regarding Claim 12, Bessho discloses the display of claim 11, wherein the first high refractive layer and the second high refractive layer are spaced apart from each other (Figure 7, as annotated in the rejection of claim 11 above).  

Regarding Claim 13, Bessho discloses the display of claim 11, wherein the light blocking member does not overlap the first high refractive layer and the second high refractive layer (Figure 7, as annotated in the rejection of claim 11 above, light blocking member does not overlap the first or second high refractive layers).

Regarding Claim 14, Bessho discloses the display of claim 11, wherein the red color conversion layer and the green color conversion layer respectively overlap the first high refractive layer and the second high refractive layer (Figure 7, as annotated in the rejection of claim 11 above, red and green color conversion layers 52 and 53 do not overlap first and second high refractive layers).


Regarding Claim 17, Bessho discloses the display of claim 11, wherein: each of the first high refractive layer and the second high refractive layer has a refractive index larger than that of the color conversion layer (Paragraph 0108 discloses refractive indices of the high refractive layers to be 1.6 or more, whereas Paragraph 0217 and Paragraphs 0171-0179 disclose materials of the color conversion layers that would have refractive indices lower than 1.6).

Regarding Claim 19, Bessho discloses the display of claim 11, wherein: each of the first high refractive layer and the second high refractive layer includes scatterers and the scatterers includes at least one selected from a group consisting of TiO2, ZrO2, Al2O3, In2O3, ZnO, SnO2, Sb2O3, and ITO (Paragraph 0108).

Regarding Claim 20, Bessho discloses the display of claim 11, wherein the substrate is a first substrate on which transistors are disposed (Figure 20, where the embodiment of Figure 7 may be applied to Figure 20 as element 301, first substrate 317, where Paragraph 0462 discloses the use of transistors), wherein the display further comprises a second substrate overlapping the first substrate (Figure 20, second substrate (disposed above) 12), and wherein the color conversion layer disposed between the first substrate and the second substrate (Figure 20, color conversion layer 13 disposed between first and second substrates). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bessho.
Regarding Claim 15, Bessho discloses the display of claim 14.
The first embodiment of Bessho fails to disclose that a distance between the red color conversion layer and the green color conversion layer is substantially a same as a distance between the first high refractive layer and the second high refractive layer.
However, another embodiment of Bessho discloses a similar display where a distance between the red color conversion layer and the green color conversion layer is substantially a same as a distance between the first high refractive layer and the second high refractive layer (Figure 12, a distance between red color conversion layer 52 and green color conversion layer 53 is proportionally the same as a distance between the first high refractive layer 54a and the second high refractive layer 54b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by the first embodiment of Bessho to have a particular distance between first and second high refractive layers as disclosed by another embodiment of Bessho. One would have been motivated to do so for the purpose of achieving uniform color display regardless of viewing angle (Bessho, Paragraph 0258).

Regarding Claim 16, Bessho discloses the display of claim 14.
The first embodiment of Bessho fails to disclose: a third high refractive layer separated from the first high refractive layer and the second high refractive layer, wherein the color conversion layer further includes a blue conversion layer overlapping the third high refractive layer.
However, another embodiment of Bessho discloses a similar display where a third high refractive layer separated from the first high refractive layer and the second high refractive layer (Figure 12, third high refractive layer 54), wherein the color conversion layer further includes a blue conversion layer overlapping the third high refractive layer (Figure 12, blue conversion layer 71; Paragraph 0251; Paragraph 0166).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by the first embodiment of Bessho to have a third refractive layer as disclosed by another embodiment of Bessho. One would have been motivated to do so for the purpose of achieving uniform color display regardless of viewing angle (Bessho, Paragraph 0258).

Allowable Subject Matter
Claims 1, 3-6, 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art of record does not teach or suggest a display comprising a substrate; a light blocking member disposed on the substrate; a color conversion layer comprising a red color conversion layer, a green color conversion layer, and a blue color conversion layer each including quantum dots; and a high refractive layer disposed on the color conversion layer, the high refractive layer having a refractive index larger than that of the color conversion layer, wherein an entirety of the high refractive layer overlaps with only one of the red color conversion layer, green color conversion layer, and blue color conversion layer, and wherein a thickness of the high refractive layer is larger than a thickness of the light blocking member, in combination with the remaining features recited in the claim.
The prior art of Itou (US 2015/0205159 A1 of record) discloses a display comprising a substrate; a color conversion layer comprising a red color conversion layer, a green color conversion layer, and a blue color conversion layer each including quantum dots; and a high refractive layer disposed on the color conversion layer, wherein an entirety of the high refractive layer overlaps with only one of the red color conversion layer, green color conversion layer, and blue color conversion layer (Itou, Figure 12). Itou fails to disclose that the high refractive layer having a refractive index larger than that of the color conversion layer. Itou also fails to disclose that a thickness of the high refractive layer is larger than a thickness of the light blocking member. The prior art of Bessho (US 2015/0323711 A1 of record) discloses a display comprising a substrate; a light blocking member disposed on the substrate; a color conversion layer comprising a red color conversion layer, a green color conversion layer, and a blue color conversion layer each including quantum dots; and a high refractive layer disposed on the color conversion layer, the high refractive layer having a refractive index larger than that of the color conversion layer, wherein a thickness of the high refractive layer is larger than a thickness of the light blocking member. Bessho fails to disclose that the high refractive layer only overlaps with a single color conversion layer. Further, there is no proper motivation to combine the teachings of Bessho and Itou, since Bessho explores various different embodiments regarding the placement of the high refractive layer, yet fails to disclose a high refractive layer only disposed on a single color conversion layer, and Itou fails to disclose a high refractive index having a thickness greater than the light blocking member and having a refractive index greater than that of the color conversion layer.
Therefore Claim 1 is allowed. Claims 3-6 and 8-10 are allowed by virtue of their dependence on allowed claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871